Citation Nr: 0910058	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for glaucoma, to 
include as secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from December 1968 to February 
1983, including service in Korea from July 6, 1969, to 
September 28, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In November 2008, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims folder.

The issues of entitlement to service connection for 
hypertension and glaucoma as secondary to diabetes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes mellitus.

2.  The Veteran's personnel records reflect that he served in 
Korea during a time that use of herbicides may be presumed.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have been met. U.S.C.A. §§ 1110, 1112, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  This letter was provided before the 
initial adjudication of the claim.  Thus, the VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Further, the Veteran was 
notified in September 2006 regarding the factors considered 
when assigning a disability rating following a grant of 
service connection or the effective date of a grant of 
service connection. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  All 
identified private medical records have been associated with 
the claims file.  He has been afforded a hearing before the 
undersigned, in addition to a personal hearing at the RO.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection-

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: The list includes Type 2 Diabetes.   38 
C.F.R. § 3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Herbicide Exposure

The Veteran asserts he that was exposed to herbicides while 
serving in Korea from July 1969 to September 1970; he 
contends that service connection for diabetes mellitus due to 
such exposure is warranted.  The Board agrees.  

At the outset, the Board notes that private medical records 
reflect a current diagnosis of diabetes mellitus.  The list 
of diseases that may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange 
includes diabetes mellitus. 38 C.F.R. § 3.309(e) (2008).  In 
this regard, the Department of Defense (DOD) has acknowledged 
that herbicides were used in Korea from April 1968 through 
July 1969 along an area of the DMZ, including a strip of land 
151 miles long and up to 350 yards wide from the fence to 
North of the "civilian control line."  The DOD publication 
with respect to herbicide agent use in Korea during the 
stated period includes a list of specific military units.  
See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.

Again, service personnel records reflect that the Veteran 
served in Korea from July 1969 to September 1970 as a 
helicopter repairman; he was assigned to both, Company B 2nd 
Aviation Battalion, 2nd Infantry Division (July 6, 1969 to 
April 3, 1970), and HHC 3rd Brigade, 2nd Infantry Division 
(April 4, 1970 to September 27, 1970).  These units are not 
of those specified by the DOD as having been exposed to Agent 
Orange/herbicides.  

It is the Veteran's contention, however, that in addition to 
helicopter repair he served as a line/crew chief.  In this 
capacity, he was required to deliver supplies and provide 
support to downed helicopters along the DMZ.  At his November 
2008 hearing before the undersigned, he testified that he 
flew to the DMZ to recover downed aircrafts and deliver 
supplies up to 6 times per month in July and August 1969.  
The Board finds that the Veteran's testimony is credible; 
moreover, it has been corroborated, in part, by the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)  

Indeed, a search conducted by USASCRUR confirmed that the 2nd 
Aviation Battalion was, in fact, involved with airlifts and 
the re-supplying of units on the DMZ in 1969.  It was 
additionally noted that the Veteran's unit performed 
emergency missions on at least two occasions in 1969 where 
soldiers had to be airlifted out of the DMZ.  

Here, the Board notes that in each case where a Veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a) (West 2002).  

Thus, although the Veteran's service at the DMZ during a 
period when herbicides were used has not been explicitly 
verified through official records, he has credibly described 
duties that would place him at the DMZ when herbicides were 
used there; moreover, USASCRUR has confirmed that his unit 
conducted missions and performed duties on the DMZ in 1969.  
There being no affirmative evidence contradicting the facts 
as expressed by the Veteran, and with the resolution of 
reasonable doubt in his favor, the Board finds that the 
Veteran was exposed to herbicides while serving in Korea at 
the DMZ during the July 1969 time frame and the presumption 
that diabetes mellitus II is due to that exposure applies.  
In light of the foregoing, a basis upon which to establish 
service connection for diabetes has been presented, and the 
appeal in this regard is granted. See Gilbert, supra.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is granted. 


REMAND

In addition to service connection for diabetes mellitus, 
which is being granted herein, the Veteran also seeks to 
establish service connection for glaucoma and hypertension, 
both as secondary to diabetes mellitus.  Private medical 
records reflect current diagnoses of glaucoma and 
hypertension.  However, the Board notes there is no medical 
opinion of record which addresses the question of whether the 
Veteran's current glaucoma and hypertension are associated 
with his now service-connected diabetes mellitus.  Under the 
VCAA, the Board finds that the Veteran meets the criteria for 
a medical examination. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye 
examination and a VA cardiovascular 
examination to determine whether he currently 
has glaucoma and/or hypertension which can be 
etiologically related his service-connected 
diabetes mellitus.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiners for review, and the 
examination reports should reflect that such 
reviews were accomplished.

a. A diagnosis of any currently manifested 
glaucoma and/or hypertension should be made, 
and the examiners should render opinions as to 
whether the conditions are etiologically 
related to the Veteran's service-connected 
diabetes mellitus.  All necessary special 
studies or tests are to be performed. 

b. The examiners are requested to offer 
opinions as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any current 
glaucoma and/or hypertension diagnoses are 
causally related to his service- connected 
diabetes mellitus, i.e., either caused by it 
or aggravated by it beyond its baseline level 
of disability, or whether causal or 
aggravation relationship to the service- 
connected diabetes mellitus, is unlikely 
(i.e., less than a 50-50 degree of 
probability).

c. Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

d. Note: The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

2. Upon completion of the above, readjudicate 
the issues on appeal and consider all evidence 
received since issuance of the most recent 
Statement of the Case.  If any benefits sought 
on appeal remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


